Citation Nr: 1215118	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.  

2.  Entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease.   


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from March 1999 to March 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, denied service connection for both hypertension and coronary artery disease.  In December 2010, the Board remanded the Veteran's claims to the RO for additional action.  

The Board has reframed the issue of service connection for coronary artery disease as entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In its December 2010 Remand instructions, the Board directed that:  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his hypertension and coronary artery disease.  The claims file and a copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension or coronary artery disease pre-existed service and was aggravated therein, was incurred during service, manifested to a compensable degree within a year after separation from service, or is otherwise etiologically related to service.  A complete rationale must be given for any opinion expressed.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and a discussion explaining why an opinion could not be rendered must be provided.  

In December 2010, the Veteran was afforded a VA examination for compensation purposes.  The Veteran was diagnosed with hypertension and coronary arteriosclerosis.  The VA physician's assistant opined that:

P[atien]t was active duty 1000 to 2004 (sic) and diagnosed with [coronary artery disease] 2006 - thus, it is unrelated to his military service.  

***

The hypertension was not found to be present in the military.  There is no medical evidence to state that it is secondary to military service or aggravated by it.  Patient has hypertension which may have developed from multiple factors which include his obesity, possible genetics, sedentary lifestyle, and a positive family history.  The examiner is to state is the hypertension related to the diabetes?  It is less likely than not that the hypertension is related to the diabetes.  It was diagnosed in 1999 and diabetes was note (sic) diagnosed until 2007, so it is not related or aggravated by the diabetes.  Also, he has normal renal function and no microalbumin in the urine.  

In a November 2011 written statement, the Veteran averred that:

I have neither argued nor have I ever been diagnosed with diabetes at any time.  The Remand does not state this in any part either.  ...  There is no evidence in my service medical record or civilian medical record to support this diagnosis.  However, she claims I have been diagnosed with diabetes in 2007?  How did the examiner reach this conclusion?  

The clinical record is devoid of any evidence that the Veteran has been diagnosed with diabetes mellitus at any time.  

The Board finds that the December 2010 VA examination report is deficient as it both contains multiple factual errors and fails to follow the Board's Remand instructions including providing a complete rationale for all rendered opinions.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action: 

1.  The Veteran should be contacted to determine if there are outstanding treatment records for the claimed disability since 2009.  Any identified records should be obtained.  

2.  Thereafter, schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic hypertension and cardiovascular disabilities.  The examination should be conducted by a physician if possible.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance opinions addressing the following questions: 

a.  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension had its onset during active service; is etiologically related to the Veteran's inservice elevated blood pressure readings, cardiovascular symptoms, and/or laboratory findings; or is otherwise is related to active service?  

b.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic cardiovascular disorder had its onset during active service; is etiologically related to the Veteran's inservice elevated blood pressure readings, cardiovascular symptoms, and/or laboratory findings; or is otherwise is related to active service?  

Send the claims folder to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

